[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 09-13822         ELEVENTH CIRCUIT
                                                      MAY 27, 2010
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________
                                                        CLERK

                  D. C. Docket Nos. 07-90017-CV-HL-5,
                             04-00035 CR-HL

KRANSTON DESHAWN MOULTRIE,



                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________

                              (May 27, 2010)

Before DUBINA, Chief Judge, CARNES and MARCUS, Circuit Judges.

PER CURIAM:
      Appellant Kranston DeShawn Moultrie, appearing pro se, appeals the

district court’s denial of his 28 U.S.C. § 2255 motion to vacate, set aside, or correct

his sentence. Moultrie is serving a 188-month sentence for possession with the

intent to distribute cocaine in violation of 21 U.S.C. § 841. We granted a

Certificate of Appealability (“COA”) for the following issues: (1) “Whether

counsel provided ineffective assistance when he failed to investigate Moultrie’s

criminal history before Moultrie entered a guilty plea”; and (2) “Whether the

district court failed to address all of the ineffective-assistance-of-trial-counsel

claims raised in Moultrie’s 28 U.S.C. § 2255 motion, in violation of Clisby v.

Jones, 960 F.2d 925, 936 (11th Cir. 1992).”

I.    Whether counsel provided ineffective assistance when he failed to
      investigate Moultrie’s criminal history before Moultrie entered a guilty
      plea

      On appeal, Moultrie asserts that he was prejudiced by his counsel’s failure to

investigate his criminal history, and he maintains that both the district court and the

government concede this point. Moultrie then addresses the first prong under

Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984), arguing that his

counsel was inadequate because he had sufficient evidence to believe that Moultrie

would be classified as a career offender, but his counsel relied only on the Pretrial

Services Report (“PSR”) without any other investigation for this information. In



                                            2
short, Moultrie argues that his counsel’s failure to investigate was not a tactical

decision, but rather, deficient representation.

      The scope of review is limited to the issues specified in the COA. Murray v.

United States, 145 F.3d 1249, 1250-51 (11th Cir. 1998). With regard to a district

court’s denial of a motion to vacate under 28 U.S.C. § 2255, we review legal

conclusions de novo and findings of fact for clear error. Lynn v. United States, 365

F.3d 1225, 1232 (11th Cir. 2004). An ineffective assistance of counsel claim is a

mixed question of law and fact that is subject to de novo review. Caderno v.

United States, 256 F.3d 1213, 1216-1217 (11th Cir. 2001). “Pro se pleadings are

held to a less stringent standard than pleadings drafted by attorneys and will,

therefore, be liberally construed.” Tannenbaum v. United States, 148 F.3d 1262,

1263 (11th Cir. 1998).

      The Sixth Amendment gives criminal defendants the right to effective

assistance of counsel. U.S. Const., amend. VI; Strickland, 466 U.S. at 684-85, 104

S. Ct. at 2063. To prevail on a claim of ineffective assistance of counsel, the

defendant must demonstrate (1) that his counsel’s performance was deficient, i.e.,

the performance fell below an objective standard of reasonableness, and (2) that he

suffered prejudice as a result of that deficient performance. Strickland, 466 U.S. at

687-88, 104 S. Ct. at 2064-65. We need not “address both components of the



                                           3
inquiry if the defendant makes an insufficient showing on one.” Id. at 697, 104 S.

Ct. at 2069. To meet the deficient performance prong of the Strickland test, the

defendant must show that counsel made errors so serious that he was not

functioning as the counsel guaranteed by the Sixth Amendment. Id. at 687, 104 S.

Ct. at 2064. There is a strong presumption that counsel’s conduct fell within the

range of reasonable professional assistance. Id. at 689, 104 S. Ct. at 2065.

      The Strickland two-part test applies to challenges to guilty pleas based on

ineffective assistance of counsel. See United States v. Pease, 240 F.3d 938, 941

(11th Cir. 2001) (citation omitted); see also Hill v. Lockhart, 474 U.S. 52, 60, 106,

S. Ct. 366, 371 (1985) (holding that petitioner failed to allege the type of prejudice

required by Strickland because petitioner did not allege in his habeas petition that,

had his counsel been effective in advising him, he would have pleaded not guilty

and insisted on proceeding to trial). In Pease, we held that a defense attorney’s

failure to inform his client that he would be sentenced as a career offender, because

counsel relied on his client’s representations about his criminal history and did not

conduct an independent investigation of his client’s criminal records, did not

necessarily constitute deficient performance under the first prong of Strickland.

See Pease, 240 F.3d at 941-42. “Rather, a determination of whether reliance on a

client’s statement of his own criminal history constitutes deficient performance



                                           4
depends on the peculiar facts and circumstances of each case.” Id. at 942. In

Pease, defense counsel relied on his client’s recollection of his criminal history,

but the client did not relay that he had a prior conviction for resisting arrest with

violence. Id. at 941 n.3. Under those circumstances, we held that the district court

did not err in rejecting Pease’s claim that his attorney provided ineffective

assistance. Id. at 942.

      Here, as in Pease, Jenkins discussed Moultrie’s criminal history with him,

but Moultrie neglected to correct Jenkins’s misunderstanding that Moultrie’s

criminal history was composed only of minor offenses. In light of the foregoing,

Moultrie cannot establish that Jenkins’s performance was deficient.

II.   Whether the district court failed to address all of the
      ineffective-assistance-of-trial-counsel claims raised in Moultrie’s 28
      U.S.C. § 2255 motion, in violation of Clisby v. Jones, 960 F.2d 925, 936
      (11th Cir. 1992)

      Next, Moultrie argues that the district court failed to address, in violation of

Clisby v. Jones, (1) whether his counsel was ineffective for failing to apply the

career offender enhancement in determining Moultrie’s prospective sentence if he

accepted the plea agreement, and (2) whether his counsel was ineffective by failing

to ascertain whether Moultrie fully understood the consequences of his sentence

appeal waiver. Moultrie’s arguments focus on the reasons why his counsel was

ineffective, rather than the district court’s disposition of those claims.

                                            5
Additionally, Moultrie argues that his sentence appeal waiver is unenforceable

under the U.S. Constitution due to his counsel’s ineffective assistance.

       In Clisby v. Jones, we expressed concern over the number of habeas cases

that we had to remand for consideration of issues that the district court had not

resolved, and we instructed district courts to resolve all claims presented in a

habeas petition, regardless of whether the district court granted relief. See Clisby,

960 F.2d at 935-36; see also Rhode v. United States, 583 F.3d 1289, 1291 (11th

Cir. 2009) (per curiam) (holding that Clisby applies to motions to vacate under 28

U.S.C. § 2255). A “claim for relief” is defined as “any allegation of a

constitutional violation.” Clisby, 960 F.2d at 936. “[A]n allegation of one

constitutional violation and an allegation of another constitutional violation

constitute two distinct claims for relief, even if both allegations arise from the same

alleged set of operative facts.” Id. If a district court fails to address all of the

claims in a habeas petition, we “will vacate the district court’s judgment without

prejudice and remand the case for consideration of all remaining claims.” Id. at

938.

       At the outset, we note that Moultrie has abandoned any challenge under

Clisby, that the district court failed to address whether his counsel failed to conduct

a good-faith investigation of Moultrie’s criminal history. “Issues not clearly raised



                                             6
in the briefs are considered abandoned.” See Marek v. Singletary, 62 F.3d 1295,

1298 n.2 (11th Cir. 1995) (declining to address issues raised in petition under 28

U.S.C. § 2254 that were not raised in initial brief on appeal). With respect to the

other two ineffective-assistance-of-trial-counsel claims regarding his career

offender enhancement and the sentence appeal waiver, while both the magistrate

and the district court treated Moultrie’s arguments as different articulations of the

same underlying issue, their analysis was consistent with Clisby because they

nonetheless addressed all of the alleged constitutional violations. Accordingly, for

the above-stated reasons, we affirm the district court’s order denying Moultrie’s 28

U.S.C. § 2255 motion to vacate, set aside or correct his sentence.

      AFFIRMED.




                                           7